Case 3:19-cv-00063-DWD Document 186 Filed 02/24/21 Page 1 of 2 Page ID #12553




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


  LEANDER CARTER,                               )
                                                )
                 Plaintiff,                     )
                                                )
  vs.                                           )         Case No. 19-cv-63-DWD
                                                )
  WEXFORD HEALTH SOURCES, INC.,                 )
  et al.                                        )
                                                )
                 Defendants.                    )
                                                )

                              MEMORANDUM AND ORDER

 DUGAN, District Judge:

          Plaintiff Leander Carter has submitted a Motion for Leave to File Under Seal (Doc.

 181) regarding an exhibit to his Response to Motion for Summary Judgment (Doc. 179).

 The Motion is DENIED.

          Plaintiff’s opposition to summary judgment includes a sizeable argument related

 to Defendant Wexford’s contract to provide medical services to the Illinois Department

 of Corrections (“IDOC”). Plaintiff has asked for leave to file a copy of this document

 (Exhibit 17) under seal, as Wexford has designated it as proprietary and confidential

 under the Court’s prior Protective Order (Doc. 137).

          “The general rule is that the record of a judicial proceeding is public.” Jessup v.

 Luther, 277 F.3d 926, 927 (7th Cir. 2002). “Documents that affect the disposition of federal

 litigation are presumptively open to public view.” In re Specht, 622 F.3d 697, 701 (7th Cir.

 2010).    This presumption can be rebutted if the party moving to seal documents

                                               1
Case 3:19-cv-00063-DWD Document 186 Filed 02/24/21 Page 2 of 2 Page ID #12554




 demonstrates compelling reasons of personal privacy trade secrets, privileged

 information, and other non-public financial and business information. See Citizens First

 Nat. Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999) and Goesel v.

 Boley Intern. (H.K.) Ltd., 738 F.3d 831, 833 (7th Cir. 2013).

        The Court has examined the proposed exhibit in camera. Without commenting on

 whether the terms of the contract would qualify as a trade secret or similar protected

 class, the Court has been made aware finds that the full, unredacted document was

 publicly filed by Wexford itself in a prisoner case in the Central District of Illinois. See

 Doc. 40-1, Larue v. Mills, 18-cv-932 (C.D. Ill., March 15, 2019). The presumption of open

 records cannot be rebutted here by reason of trade secret or “other non-public financial

 or business information,” because the information has been made public by Wexford.

 Sealing the exhibit would serve no identified or useful purpose.

        Plaintiff’s Motion for Leave to File Under Seal is therefore DENIED.

        IT IS SO ORDERED.

        DATED: February 24, 2021




                                                    __________________________
                                                    DAVID W. DUGAN
                                                    U.S. District Judge




                                                2
